Citation Nr: 1513555	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis.

2.  Entitlement to an initial rating higher than 10 percent for chest scars.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to September 1978.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for residuals of bilateral collapsed lungs and assigned an initial noncompensable disability evaluation, effective from March 15, 2006.

In an April 2007 rating decision, the RO granted an initial 10 percent rating for residuals of bilateral collapsed lungs, effective from March 15 2006.  At that time, the RO also granted service connection for chest scars and assigned an initial noncompensable disability rating, effective from March 15, 2006.

In May 2008, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In a November 2008 decision, the Board denied the appeal for an initial rating higher than 10 percent for bilateral collapsed lungs, and granted an initial 10 percent rating for chest scars, effective March 15, 2006.

The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (court).  The VA General Counsel and the Veteran's attorney filed a Joint Motion for Remand in September 2009. 

The Joint Motion was based on findings that the Board did not fully address the appellant's allegation that he was constantly in some level of pain and whether his disability picture warranted a referral for extraschedular ratings.  It was further agreed that the Board should have addressed the applicability of the court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) to the appellant's case on appeal.  In an October 2009 Order, the court vacated the Board's decision, and remanded the case to the Board consistent with the directives of the Joint Motion.  A copy of the court's Order is in the claims file.

In March 2010, the Board remanded the Veteran's case to the RO for further evidentiary development that included requesting that he identify any VA or non-VA medical treatment for the disabilities at issue and obtaining records of that treatment, and affording him a VA examination.  He underwent VA examination in June 2010 and, in December 2010, the RO received private medical records regarding his treatment.

In an August 2011 decision, the Board denied initial ratings higher than 10 percent for residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis, and chest scars. 

The Veteran appealed the Board's August 2011 decision to the court.  The VA General Counsel and Veteran's attorney filed a Joint Motion for Remand in March 2012.  The Joint Motion was premised on the Board's failure to discuss the applicability of DeLuca v. Brown to the appellant's case, as directed by the court in the September 2009 Joint Motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was also noted that, in the Board's March 2010 remand, it was noted that the appellant reported receiving VA treatment but there were no treatment records in the claims file.  The Board directed the RO to obtain VA treatment records identified by the appellant.  The parties agreed that the Board had not made any specific finding regarding whether the RO attempted to obtain VA records.  Id.  In a March 2012 Order, the court vacated the Board's August 2011 decision, and remanded the matter to the Board consistent with the directives of the Joint Motion.  A copy of the court's Order is in the claims file.

In April 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examination in December 2014.  The examiner noted that the Veteran did not report for ordered lumbar and thoracic x-rays.

A January 13, 2015 progress note from the VA medical center (VAMC) in Salem reflects that the Veteran was contacted by telephone regarding lumbar, thoracic, and chest x-rays ordered by the VA examiner and that he "will do the [x-rays] on Friday".  The x-rays were ordered but the results are not currently in the claims file.  Efforts should be made to obtain these pertinent VA medical records prior to Board consideration of the Veteran's claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the reports of all chest, lumbar, and thoracic x-rays of the Veteran taken at the VAMC in Salem since January 1, 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




